DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4- 6, 12- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (US Pub. No. 2020/0187291 A1).

	Regarding claim 1, Sha teaches a method for configuring a release cause by a user equipment (UE) in a wireless communication system (see Fig. 9 and [0151]), the method comprising:
	receiving a configuration of inactivity timer, from a base station (BS) (see [0154] the eNodeB preconfigures the data inactivity timer and RRC connection release control information for the UE; see # 902, 903 of Fig. 9); and
	when the data inactivity timer is expired, configuring the release cause for leaving connected state (see #906a, 907a OR #906b, 907b),
	wherein the configured release cause prevents the UE from initiating a random access procedure (see 911a and [0165] if an extended wait timer is included in the configured RRC connection release information, the extended wait timer is transferred to the NAS layer; here Sha teaches in different embodiments about extended wait time is being used to prevent the UE from initiating a random access procedure; refer to [0038] an extended wait timer (to prevent the UE NAS layer from frequently initiating a traffic request); further see [0047].. the extended wait timer includes the extended wait timer for traffic and/or the extended wait timer for a control plane (CP) optimization scheme and is used by the NAS layer to decide whether a new traffic request can be initiated for an idle UE..; further see  [0064]…if the configured RRC connection release control information includes the extended wait timer, then the UE stores the extended wait timer, and transfers the extended wait timer subsequently so that the higher layer decides whether to initiate a new traffic request for the UE in idle state; further see [0150] .. extended wait timer related to RRC connection release, configuration of the resume identifier related to RRC connection release, and configuration of other information related to RRC connection release.). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sha with the different teachings to make system more effective by managing/utilizing resources effectively in the communication system. 

	Regarding claim 4, Sha teaches as per claim 1, wherein the release cause for leaving connected state is transferred from a radio resource control (RRC) layer of the UE to a non-access stratum (NAS) layer of the UE; already described above; see [0038] an extended wait timer (to prevent the UE NAS layer from frequently initiating a traffic request); further see [0047].. the extended wait timer includes the extended wait timer for traffic and/or the extended wait timer for a control plane (CP) optimization scheme and is used by the NAS layer to decide whether a new traffic request can be initiated for an idle UE..; further see  [0064]…if the configured RRC connection release control information includes the extended wait timer, then the UE stores the extended wait timer, and transfers the extended wait timer to a higher layer (for example, NAS layer) when automatically releasing the RRC connection subsequently so that the higher layer decides whether to initiate a new traffic request for the UE in idle state.

	Regarding claim 5, Sha teaches as per claim 1, wherein the release cause is configured by the UE autonomously; already discussed above see Fig. 9, #907a or 907b.
	
	Regarding claim 6, Sha teaches as per claim 1, further comprising: receiving information on release cause to be used, from the BS; see Fig. 9 #902.
	
	Regarding claim 7, Sha teaches as per claim 6, wherein the release cause is configured based on the received information on release cause to be used; see Fig. 9 #902, 903, 905a/b,906a/b,907a/b.

	Regarding claim 12, Sha teaches method for configuring a release cause by a base station (BS) in a wireless communication system, the method comprising (see Fig. 9 (eNodeB as a BS) and [0151]):
	transmitting a configuration of inactivity timer, to a user equipment (UE) (see [0154] the eNodeB preconfigures the data inactivity timer and RRC connection release control information for the UE; see # 902, 903 of Fig. 9); and
	when the data inactivity timer is expired, configuring the release cause for leaving connected state (see #906a, 907a OR #906b, 907b),
	wherein a release cause for leaving connected state is configured by the UE when the inactivity timer is expired, and wherein the configured release cause prevents the UE from initiating random access procedure (see 911a and [0165] if an extended wait timer is included in the configured RRC connection release information, the extended wait timer is transferred to the NAS layer; here Sha teaches in different embodiments about extended wait time is being used to prevent the UE from initiating a random access procedure; refer to [0038] an extended wait timer (to prevent the UE NAS layer from frequently initiating a traffic request); further see [0047].. the extended wait timer includes the extended wait timer for traffic and/or the extended wait timer for a control plane (CP) optimization scheme and is used by the NAS layer to decide whether a new traffic request can be initiated for an idle UE..; further see  [0064]…if the configured RRC connection release control information includes the extended wait timer, then the UE stores the extended wait timer, and transfers the extended wait timer to a higher layer (for example, NAS layer) when automatically releasing the RRC connection subsequently so that the higher layer decides whether to initiate a new traffic request for the UE in idle state; further see [0150] .. extended wait timer related to RRC connection release, configuration of the resume identifier related to RRC connection release, and configuration of other information related to RRC connection release.). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sha with the different teachings to make system more effective by managing/utilizing resources effectively in the communication system. 

	Regarding claim 13, Sha teaches as per claim 1, further comprising: transmitting information on release cause to be used, to the UE; see Fig. 9 #902.

claim 14, Sha teaches as per claim 13, wherein the release cause is configured based on the transmitted information on release cause to be used; see Fig. 9 #902, 903, 905a/b,906a/b,907a/b.

	Regarding claim 15, Sha teaches a user equipment (UE) configuring a release cause in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor connected with the memory and the transceiver, and configured to (see Fig. 9 and [0151]):
	control the transceiver to receive a configuration of inactivity timer, from a base station (BS) (see [0154] the eNodeB preconfigures the data inactivity timer and RRC connection release control information for the UE; see # 902, 903 of Fig. 9); and
	when the data inactivity timer is expired, configure the release cause for leaving connected state (see #906a, 907a OR #906b, 907b),
	wherein the configured release cause prevents the UE from initiating a random access procedure (see 911a and [0165] if an extended wait timer is included in the configured RRC connection release information, the extended wait timer is transferred to the NAS layer; here Sha teaches in different embodiments about extended wait time is being used to prevent the UE from initiating a random access procedure; refer to [0038] an extended wait timer (to prevent the UE NAS layer from frequently initiating a traffic request); further see [0047].. the extended wait timer includes the extended wait timer for traffic and/or the extended wait timer for a control plane (CP) optimization scheme and is used by the NAS layer to decide whether a new traffic request can be initiated for an idle UE..; further see  [0064]…if subsequently so that the higher layer decides whether to initiate a new traffic request for the UE in idle state; further see [0150] .. extended wait timer related to RRC connection release, configuration of the resume identifier related to RRC connection release, and configuration of other information related to RRC connection release.). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sha with the different teachings to make system more effective by managing/utilizing resources effectively in the communication system. 

Claims 2- 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (US Pub. No. 2020/0187291 A1) in view of Park et al. (US Pub. No. 2014/0169323 A1).

	Regarding claim 2, Sha teaches as per claim 1, but silent about wherein the random access procedure is related to fast recovery; however Park states in [0071- 0076] about  a recovery procedure is performed during radio link failure (RLF) or handover failure. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Sha to make system more reliable. Having a mechanism 

	Regarding claim 3, Sha teaches as per claim 1, but silent about wherein the random access procedure is initiated immediately after leaving connected state; however Park states in [0071- 0076] about  a recovery procedure is performed during radio link failure (RLF) or handover failure. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Sha to make system more reliable. Having a mechanism wherein the random access procedure is initiated immediately after leaving connected state; greater way more reliable communication can be carried out in the communication system.


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (US Pub. No. 2020/0187291 A1) in view of Dalsgaard et al. (US Pub. No. 2020/0037179 A1), hereafter Lars.

	Regarding claim 8, Sha teaches as per claim 1, but silent about wherein the data inactivity timer is expired before the UE detects a RLF failure; however Lars states in [0032] about.. according to the example noted above where the network indicated that the maximum number of NPDCCH repetition is "10" and the inactivity timer is 3 seconds, the UE may wait for 3 seconds for the timer to expire and (since no DL the UE may then start using NPDCCH repetition value "10" for RLM and RLF triggering. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Sha to make system more reliable. Having a mechanism wherein the data inactivity timer is expired before the UE detects a RLF failure; greater way more reliable communication can be carried out in the communication system.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (US Pub. No. 2020/0187291 A1) in view of Dalsgaard et al. (US Pub. No. 2020/0037179 A1), hereafter Lars  and in further view of Awada et al. (US Pub. No. 2020/0100161 A1).

	Regarding claim 8, Sha in view of Lars teaches as per claim 1, but Sha is silent about wherein the RLF failure occurs due to expiration of a RLF timer, expiration of a beam failure timer, and/or re-establishment failure; however Awada states in [0066] about.. A RLF may be determined based on expiry of a RLF timer, for example. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Awada with the teachings of Sha in view of Lars to make system more standardized. Having a mechanism wherein the RLF failure occurs due to expiration of a RLF timer, expiration of a beam failure timer, and/or re-establishment failure; greater way standardized approach can be carried out in the communication system.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (US Pub. No. 2020/0187291 A1) in view Prasad et al. (US Pub. No. 2014/0321435 A1).

	Regarding claim 10, Sha teaches as per claim 1, but Sha is silent about wherein the data inactivity timer is expired after the UE detects a RLF failure; however Prasad states in [0038] about.. the UE will detect a radio link failure if the UE wants to resume transmission before the inactivity timer has expired, and data will be lost (i.e. after timer expires and UE resumes transmission data will not be lost). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Prasad with the teachings of Sha to make system more standardized. Having a mechanism wherein the data inactivity timer is expired after the UE detects a RLF failure; greater way standardized approach can be carried out in the communication system.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (US Pub. No. 2020/0187291 A1) in view Prasad et al. (US Pub. No. 2014/0321435 A1) in view of Manepalli et al. (US Pat. No. 9807661 B1).

	Regarding claim 11, Sha in view of Prasad teaches as per claim 1, but Sha is silent about when the data inactivity timer is expired after the UE detects a RLF failure, attempt RLF recovery (i.e. RLF has been detected), again for example by continuously monitoring the cell on which RLF occurred for recovery until cellular service is recovered or until the T313 timer expires. …. If the T310 or T313 timer expires without recovery from RLF, a RLF search period may occur. As shown, in LTE, this may be bound by the T311 timer according to 3GPP standards documents and network operator configuration. Thus, the wireless device may initiate a search for cellular service (e.g., for Connection Re-establishment (CRE)), which may continue until cellular service is recovered or until the T311 timer expires. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Manepalli with the teachings of Sha in view of Prasad to make system more standardized. Having a mechanism wherein when the data inactivity timer is expired after the UE detects a RLF failure, configuring the release cause for initiating the random access procedure, and initiating the random access procedure; greater way standardized approach can be carried out in the communication system.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468